Title: To Alexander Hamilton from Robert Heaton, Jr., 17 July 1799
From: Heaton, Robert, Jr.
To: Hamilton, Alexander


          
            Sir,
            Fort Jay July 17th. 1799
          
          The Court Martial of which Capt. Read is president has assembled in pursuance of a General Order of the 10th. Inst. and proceeded to the Trials of such prisoners as have committed Offences within this Garrison—
          There are now under Confinement in the Guard House of Fort Jay some Prisoners belonging to other Garrisons, and two, to the first Regiment of Infantry—
          The Court expecting to receive some communication from the Office of the Adjutant General in respect to these Prisoners, has continued to adjourn from day to day since the 12th.—but having received no order on the Subject they do not conceive themselves authorized to proceed to their Trials.
          The prisoners in question are John Clarke belonging to Capt. Ingersolls Company taken up on Suspicion of desertion—Tucker belonging to the first Regt. of Infantry at West point taken with Clarke—John Kirk of the first Regiment of Infantry also a deserter from West point—Jonah Laraway of Capt. Littlefields company said to have deserted from West point in the year 1795 or -96 lately sent by Col. Ogden to this Garrison.
          It is further the opinion of the Court that, without a special Direction for which they beg leave to refer themselves to General Hamilton they cannot consider   themselves as sufficiently authorized to proceed to any decision on the Case of Corporal Wilson of Capt. Ingersolls Compy. at W. Point—he not being a  Prisoner—nor charged with any crime—
          By order of the Court
          
            Robert Heaton Lt
             2d Regt. Artillsts. & E
            actg. Judge Advocate
          
        